Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 25, 2021

                                        No. 04-21-00079-CV

                                         Sharon MARKEY,
                                             Appellant

                                                  v.

                                    Nieva Mae MARKEY, et al,
                                            Appellee

                     From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-20-292
                            Honorable Jose Luis Garza, Judge Presiding


                                           ORDER

        To date, appellant Sharon Markey has failed to pay the applicable filing fee in this
appeal. Texas Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We, therefore, ORDER appellant, within ten (10) days from the date of this order, to
either (1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that
she is excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1; see
also TEX. R. APP. P. 42.3(c). If appellant fails to respond within the time provided, this appeal
will be dismissed. See TEX. R. APP. P. 42.3(c).



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court